            Case 2:19-cv-00112-NDF Document 1 Filed 06/03/19 Page 1 of 9


                                                                                      FILED
                                                                              ilS. DlSTRiCT COURT
                                                                                        C"

                                                                             2013 JUN-3 PH 1:29
                                                                           STEPMAN HARRiS. CLERK
                                                                                   CH"YENNK
Trevor F. Berrett, #7-5626
MACARTHUR,HEDER & METLER,PLLC
4844 North 300 West, Suite 300
Provo, UT 84604
Telephone:(801)377-1900
Facsimile:(801) 377-1901
trevor@mhmlawoffices.com

Attorneys for Plaintiffs

                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING



RONALD BUSH,an individual, and
JEREMIAH BUSH,an individual,

                   Plaintiffs,

vs.



MICHAEL B. PIERCE,individually, and                        Case No. (l-M-lia -F
STAN KOCH & SONS,INC., a Minnesota
corporation.

                   Defendants.



                           COMPLAINT AND DEMAND FOR JURY




         COMES NOW Plaintiffs, Ronald Bush and Jeremiah Bush, individually (hereinafter

referred to as "Plaintiffs"), by and through their attorneys, Trevor F. Berrett, and the law firm of

MacArthur, Heder & Melter and alleges and seeks relief as follows:

                            PARTIES,JURISDICTION & VENUE

       1.      That at the time of the accident, Plaintiffs were residents of Fremont County,

State of Wyoming.
               Case 2:19-cv-00112-NDF Document 1 Filed 06/03/19 Page 2 of 9




          2.      Defendant Michael B. Pierce (hereinafter "Defendant Pierce") at all material

times herein upon information and belief was a resident of Whitehall, Jefferson County,

Montana.


          3.      Defendant Stan Koch & Sons Trucking, Inc.,(hereinafter "Defendant Koch")is

now and at all material times herein has been a Minnesota corporation, doing business in the

State of Wyoming.

          4.      That upon information and belief, and on the basis ofthat information and belief

alleges, that at all times mentioned in this Complaint, Defendant Pierce was the agent and

employee of his co-defendant, and in doing the things alleged in this Complaint was acting

within the course and scope of that agency and employment.

                                    GENERAL ALLEGATIONS

          5.      Plaintiffs incorporate by reference all the foregoing paragraphs as iffully set forth

herein.


          6.      This is an action to recover the damages Plaintiffs have suffered and will continue

to suffer as a proximate, foreseeable, and intended consequence of Defendants' negligence that

proximately caused the motor vehicle collision that is more particularly referred to below.

          7.      That the event out of which this cause ofaction arose took place and occurred in

Fremont County, State of Wyoming.

          8.      Pursuant to 28 U.S.C. §1332(a), this Court has diversity jurisdiction over this

action.

          9.      Pursuant to 28 U.S.C. § 1391(b)(l)-(2), venue is proper in this court.
              Case 2:19-cv-00112-NDF Document 1 Filed 06/03/19 Page 3 of 9




                             COMMON FACTUAL ALLEGATIONS


        10.       On June 15,2017, at approximately 1:49 p.m., Plaintiff Jeremiah Bush an

employee of Plaintiff Ronald Bush was operating a 1986 Peterbilt Conv with Plaintiff Ronald

Bush as a passenger traveling south on Wyoming Highway 789,Fremont County, Wyoming.

        11.       At the above-mentioned time and date. Defendant Pierce was traveling south on

Wyoming Highway 789, Fremont County, Wyoming directly behind Plaintiffs' vehicle.

Defendant Pierce was driving a 2015 International Conv.

        12.       At the above-mentioned time and place. Plaintiff Jeremiah Bush,in preparing to

turn right into a private drive activated his right turn signal.

        13.       At the above-mentioned time and place. Defendant Pierce looked down at his

electronic log.

        14.       Following Defendant Pierce looking down to check his electronic log, he

negligently, carelessly, and recklessly failed to timely stop for Plaintiffs' vehicle as it was

making its right-hand turn, thereby causing a collision between Defendant Pierce's vehicle and

Plaintiffs' vehicle.

        15.       Plaintiffs were not warned ofthe collision and therefore could not maneuver to

avoid it.

        16.       As a proximate and foreseeable consequence ofthe aforementioned collision,

Plaintiffs' sustained severe and permanent injuries, reasonable and necessary expenses, and

sustained a loss ofincome and all of which general and special damages.
              Case 2:19-cv-00112-NDF Document 1 Filed 06/03/19 Page 4 of 9




        17.      At all times during Plaintiff Jeremiah's use and operation ofthe vehicle, he

exercised due and reasonable care for their safety and operated his vehicle in a manner consistent

with its intended, ordinary, and regular use, and in accordance with all applicable traffic and

safety laws, rules and regulations.

        18.      Defendant Pierce was under a duty to operate his vehicle with due care and in

strict compliance with all applicable traffic laws, rules, and regulations and in a manner that

would insure the safety of Plaintiffs and all other persons and vehicles where were then traveling

on Wyoming Highway 789, or in the vicinity ofthe collision.

        19.      At the aforesaid time and place. Defendant Pierce was not paying proper attention

to the roadway, did not stop when required, and collided with Plaintiffs' vehicle.

       20.       At the aforesaid time and place. Defendant Pierce failed to keep proper control of

his vehicle, failed to stop, and was otherwise negligent in the operation ofthe motor vehicle,

which caused injury to Plaintiffs.

       21.       At the aforesaid time and place. Defendant Pierce was operating the 2015

International Conv within the course and scope of his employment with Defendant Koch.

                                   FIRST CAUSE OF ACTION
                                           NEGLIGENCE
                                        (Michael B.Pierce)

       22.       Plaintiffs hereby incorporate by reference all ofthe foregoing paragraphs as if

fully sent forth herein.

       23.       At the aforesaid time and place ofthe collision, Defendant Pierce was guilty of

negligence in the following particulars:
             Case 2:19-cv-00112-NDF Document 1 Filed 06/03/19 Page 5 of 9




                    a.       failing to keep his vehicle under proper control;

                    b.       failing to maintain a proper lookout;

                   c.        failing to drive attentively, and responsibly; and

                    d.       failing to otherwise abide by the laws ofthe State of Wyoming and

the United States of America.

       24.      Defendant Pierce's wrongful acts, as described above in paragraph 23, violated

pertinent laws and regulations ofthe State of Wyoming and the United States of America, all of

which were enacted to protect the class of persons, of which Plaintiffs are members,against the

type of harm Defendant Pierce actually caused Plaintiffs.

       25.      As a proximate and foreseeable consequence ofthe aforementioned negligence,

carelessness, recklessness and breaches ofduty on the part ofDefendant Pierce, Plaintiffs have

sustained severe and permanent injuries and have incurred reasonable and necessary expenses.

       26.      As a proximate and foreseeable consequence ofthe aforementioned negligence,

carelessness, recklessness and breaches ofduty on the part ofDefendant Pierce, Plaintiffs have

sustained a loss ofincome in such an amount to be determined at trial.

       27.      As a proximate and foreseeable consequence ofthe aforementioned negligence,

carelessness, recklessness and breaches ofduty on the part ofDefendant Pierce, Plaintiffs has

incurred, and will continue to incur, pain, suffering, and loss of enjoyment of natural life.

       28.      Plaintiffs experienced, and will continue to experience, physical impairment.

       29.      Plaintiffs suffered, and will continue to suffer, emotional distress, embarrassment,

humiliation and anxiety.
              Case 2:19-cv-00112-NDF Document 1 Filed 06/03/19 Page 6 of 9




       30.      As a proximate and foreseeable consequence ofthe aforementioned negligence,

carelessness, recklessness £ind breaches ofduty on the part ofDefendant Pierce, Plaintiffs will

continue to suffer special and general damages in such amounts as Plaintiffs will establish at the

trial hereof, all of which Plaintiffs are entitled to recover from Defendant Pierce.

                                 SECOND CAUSE OF ACTION
                                           NEGLIGENCE
                                     (Stan Koch & Sons,Inc.)

      31.       Plaintiffs hereby incorporate by reference all ofthe foregoing paragraphs as if

fully sent forth herein.

       32.       At the aforesaid time and place of the collision. Defendant Koch was guilty of

negligence in the following particulars:

                     a.       failing to properly screen before hiring;

                     b.       failing to properly train;

                     c.       failing to properly instruct;

                     d.       failing to properly monitor;

                     e.       failing to properly supervise; and

                    f.        failing to otherwise abide by the laws ofthe State of Wyoming and

the United States of America.

        33.      Defendant Koch's wrongful acts, as described above in paragraph 32, violated

pertinent laws and regulations ofthe State of Wyoming and the United States of America, all of

which were enacted to protect the class of persons, of which Plaintiffs are members, against the

type of harm Defendant Koch actually caused Plaintiffs.
             Case 2:19-cv-00112-NDF Document 1 Filed 06/03/19 Page 7 of 9




       34.     As a proximate and foreseeable consequence ofthe aforementioned negligence,

carelessness, recklessness and breaches of duty on the part ofDefendant Pierce, Plaintiffs have

sustained severe and permanent injuries and have incurred reasonable and necessary expenses.

       35.     As a proximate and foreseeable consequence ofthe aforementioned negligence,

carelessness, recklessness and breaches of duty on the part ofDefendant Pierce, Plaintiffs have

sustained a loss ofincome in such an amount to be determined at trial.

       36.     As a proximate and foreseeable consequence ofthe aforementioned negligence,

carelessness, recklessness and breaches of duty on the part of Defendant Pierce, Plaintiffs has

incurred, and will continue to incur, pain, suffering, and loss of enjoyment of natural life.

       37.     Plaintiffs experienced, and will continue to experience, physical impairment.

       38.     Plaintiffs suffered, and will continue to suffer, emotional distress, embarrassment,

humiliation and anxiety.

       39.      As a proximate and foreseeable consequence ofthe aforementioned negligence,

carelessness, recklessness and breaches ofduty on the part of Defendant Pierce, Plaintiffs will

continue to suffer special and general damages in such amounts as Plaintiffs will establish at the

trial hereof, all of which Plaintiffs are entitled to recover from Defendant Pierce.

                                  THIRD CAUSE OF ACTION
                                  RESPONDENT SUPERIOR

                                    (Stan Koch & Sons,Inc.)
       40.     Plaintiffs hereby incorporate by reference all of the foregoing paragraphs as if

fully sent forth herein.
             Case 2:19-cv-00112-NDF Document 1 Filed 06/03/19 Page 8 of 9




       41.     At the time of the subject accident, Defendant Pierce was acting in the course of

his employment and as an agent or servant of Defendant Koch.

       42.     Defendant Koch, had the right, duty, and obligation at all material times herein to

monitor, supervise, and to exercise control of Defendant Pierce and his use, actions, and

activities which involved entrusting the 2015 International Conv to him.

       43.     Defendant Koch,as Defendant Pierce's employer, is liable for the aforementioned

tortious acts of Defendant Pierce, while acting as their agent, servant, and employee.

       44.      As a proximate, foreseeable, and intended consequence of the aforementioned

acts, failures to act, refusals to act, and breaches of duty on the part of Defendant Koch,Plaintiffs

have sustained severe and permanent injuries, reasonable and necessary expenses, and sustained

a loss of income and all of which general and special damages, Plaintiffs are entitled to recover

from Defendant Koch in such amounts as the Plaintiffs will establish at the trial hereof.

          WHEREFORE,Plaintiffs pray judgment against Defendant Pierce and Koch,jointly

and severely, herein to include, but not be limited to:

       1.       For an award of general and special damages in favor of Plaintiffs in such

amounts as may be proven by Plaintiffs at the trial hereof;

       2.       For Plaintiffs' costs incurred herein together with pre-judgment and post-

judgment interest on Plaintiffs' damages in such amounts as provided by law and as Plaintiffs

may prove at the trial hereof;

       3.       An award for reasonable attorney's fees and costs, as the law may allow, if

judgment is taken by default; and
            Case 2:19-cv-00112-NDF Document 1 Filed 06/03/19 Page 9 of 9




       4.      For such other and further relief as may appear just and equitable in the premises.

                                REQUEST FOR JURY TRIAL


         Plaintiffs hereby demands a jury trial of all causes of action herein.

         DATED this 3D'day of May,2019.

                                                          MACARTHUR,HEDER & METLER




                                                          Trevor F. Berrett
                                                          Attorney for Plaintiffs

Plaintiffs' Address:


9 Wagon Hammer Lane
Lander, WY 82520

712 Spencer
Riverton, WY 82501
